Title: To Thomas Jefferson from Benjamin G. Orr, 9 December 1807
From: Orr, Benjamin G.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 9th. Decr 1807.
                        
                        In addition to other letters of recommendation which Doctor Jones did me the honor to forward to you I take
                            the liberty of inclosing one from Several of the Citizens of this County.—The Signers are few in number tho of respectable
                            Standing, & coud easily have been increased had not the interest of many been preengaged by earlier Solicitating
                            & that of the federal character alienated from me by the active opposition I have given to the election of Mr Key.
                        I will presume to occupy your time no longer on this Subject, aware of the important concerns that engage it;
                            further than to assure you of the Sincere respect with which I have the
                        to be Yr. mo Obedt Servant
                        
                            Benj Grayson Orr
                     
                        
                    